DETAILED ACTION
Remarks
This communication is in response to the amendment/arguments filed on August 4, 2022 has been fully considered.  The rejection is made final.  Added new claims 21-23.  Therefore, claims 1-13, 16-17 and 19-23 are pending for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Response to Amendment
The rejection of 1-20 under 35 USC § 112 in the previous office action has been withdrawn because of the amendment to the claims.
Objection to the Abstract imposed in the previous office action is withdrawn because of the amendment to the Abstract.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of Kalan et al. (US Patent Publication No. 2015/0316910 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-13, 16-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (US Patent Publication No. 2016/0323392 A1, ‘Lawson’, hereafter, provided by the Applicant’s IDS) in view of Kalan et al. (US Patent Publication No. 2015/0316910 A1, ‘Kalan’, hereafter, provided by the Applicant’s IDS).

Regarding claim 1. Lawson teaches a non-transitory computer-readable medium comprising computer-executable instructions that, when executed (The one or more processors can perform one or more of the functions described herein with reference to the systems and/or methods disclosed. Memory can be a computer-readable storage medium storing computer-executable instructions and/or information for performing the functions described herein with reference to the systems and/or methods, Lawson [0030], [0042], [0045], [0103], [0106] and Fig. 2), cause one or more processors of a first electronic device to: 
receive data generated by a plurality of components of an industrial automation system (industrial controller generates or collects real-time data, Lawson [0048]); 
generate characterize data by applying metadata to one or more portions of the data, wherein the metadata enables a cloud computing device receiving the data (contextualize data within the industrial devices prior to pushing the data to the cloud. This can include tagging the data with contextual metadata, … contextual data can be leveraged by cloud-based analysis tools, Lawson [0009].  Context component can append contextual metadata to the raw data, Lawson [0056].  cloud services that can include control applications delivered control instructions to industrial devices [0038-0039]) to determine one or more contexts of the one or more portions of the data (Lawson [0085-0086], [0072] and FIG. 15 illustrates an example methodology for contextualizing and refining data in preparation for delivery to a cloud-based application. …, automation data is collected from an industrial process. …, contextual metadata is added to the collected automation data. The contextual metadata can include, but is not limited to, a time/date stamp, a location associated with the data (e.g., a geographical location, a production area, etc.), machine statuses at the time the data was generated, personnel on duty at the time the data was generated, a hierarchical identifier indicating a source of the data within a hierarchical organizational hierarchy, or other such contextual information), wherein each of the one or more contexts comprise: 
the one or more portions of the data being associated with a particular component of the plurality of components (The context component can append contextual information or metadata to the raw data. The contextual information provides context for the data, which can be leveraged by subsequent transformation steps or used by the cloud-based application in connection with cloud-side analysis. Turning briefly to FIG. 11, an exemplary context component for transforming raw data into contextualized data is illustrated. Context component receives raw production data and enhances the raw data with one or more pieces of context data to yield contextualized data, Lawson [0071-0072]); 
the one or more portions of the data being associated with a particular hierarchical level of a plurality of hierarchical levels of the industrial automation system (Context component an also apply contextual information to the raw data that reflects the data's location within a hierarchical organizational model, Lawson [0072], [0085]); 
or a type of the data (User input can be, for example, defined criteria for transforming raw industrial data into refined data for migration to the cloud. As used in this disclosure, the term “raw” data is intended to refer to any industrial data that has not been transformed by transformation component. This can include, but is not limited to, data that has been collected, generated, and/or processed by an industrial device (e.g., a programmable logic controller, automation controller, human-machine interface, network infrastructure device, enterprise resource planning system, etc.), data stored on an industrial device or data historian, data generated by field devices (e.g., sensors, meters, etc.), or other such data, Lawson [0042-0044], Fig. 2, 7); 
rearrange an order of the one or more portions of the data to generate characterized and rearranged data (the original order is unavoidably modified when the aggregation component combines related data, Lawson [0055], [0060], [0070], [0074].  some portion of data are filtered or discarded, Lawson [0086]); and 
cause the characterized and rearranged data to be sent to the cloud computing device (the raw data are transformed into “refined data” and then pushed to the cloud, … Once the raw data has been modified by the transformation component, the cloud interface component can push the refined data to the cloud for storage or for processing by one or more cloud-based applications, Lawson [0050] and Fig. 3), 
Lawson does not teach
wherein the cloud computing device is configured to analyze the characterized and rearranged data, based on the metadata, to diagnose one or more errors associated with the plurality of components of the industrial automation system.
However, Kalan teaches
wherein the cloud computing device is configured to analyze the characterized and rearranged data, based on the metadata, to diagnose one or more errors associated with the plurality of components of the industrial automation system (the big data may be analyzed or used as a reference to identify similar patterns of data between two or more industrial automation systems. By identifying similar patterns between two or more industrial automation systems, the cloud computing device, the servers, or the industrial control system may diagnose certain problems in a respective industrial automation system, predict when problems may arise in the respective automation system, determine how operations may be adjusted in the respective automation system, and the like, Kalan [0162-0163]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Lawson and Kalan before him/her, to modify Lawson with the teaching of Kalan’s systems and methods for operating industrial automation devices based on hierarchical level awareness.  One would have been motivated to do so for the benefit of providing Lawson the ability of the respective industrial automation component to contextualize data with respect to different scopes of the industrial automation system that may improve a user experience in operating and maintaining an entire industrial automation system or various parts of the industrial automation system (Kalan, Abstract, [0035]).
Regarding claim 2. Lawson as modified teaches, wherein: the first electronic device is controlled by a first party; and the cloud computing device is controlled by a second party that is different than the first party (Lawson [0071-0072], [0085-0086]). 
Regarding claim 3. Lawson as modified teaches, wherein the one or more contexts comprise the one or more portions of the data being associated with the particular component of the plurality of components and the particular hierarchical level of the plurality of hierarchical levels (Lawson [0071-0072], [0085-0086]).  
Regarding claim 4. Lawson as modified teaches, wherein the one or more contexts comprise the type of the data (Lawson [0076]). 
Regarding claim 5. Lawson as modified teaches, wherein the first electronic device comprises an edge computing device (Lawson [0039-0040] and Fig. 1).  
Regarding claim 6. Lawson as modified teaches, wherein the instructions, when executed, cause one or more processors of the first electronic device to rearrange the order of the one or more portions of the data based on the one or more contexts (Lawson [0055], [0060], [0070], [0074], [0086]).  
Regarding claim 7. Lawson as modified teaches, wherein the one or more contexts comprise the one or more portions of the data being associated with a particular component of the plurality of components (Lawson [0085-0086], [0072] and FIG. 15). 
Regarding claim 8. Lawson as modified teaches, wherein the one or more contexts comprise the one or more portions of the data being associated with a particular hierarchical level of a plurality of hierarchical levels of the industrial automation system (Lawson [0049], [0072], [0085]). 
Regarding claim 9. although claim 9 directed to a method, it is similar in scope to claim 1.  The medium steps of claim 1 substantially encompass the method recited in claim 9. Therefore; claim 9 is rejected for at least the same reason as claim 1 above.
Regarding claim 10. Lawson as modified teaches, comprising encrypting, via the first electronic device, the characterized and rearranged data prior to causing the characterized and rearranged data to be sent to the cloud computing device (Lawson [0055], [0060]). 
Regarding claim 11. Lawson as modified teaches, comprising rearranging the data prior to encrypting the characterized and rearranged data (Lawson [0055], [0060]). 
Regarding claim 12. Lawson as modified teaches, wherein rearranging the data comprises modifying the original order by grouping one or more portions of the data together based on the one or more portions of the data being associated with a particular hierarchical level within the industrial automation system (Lawson [0055], [0060]). 
Regarding claim 13. Lawson as modified teaches, wherein: the first electronic device is controlled by a first entity; and the cloud computing device is controlled by a second entity that is different than the first entity (Lawson [0071-0072], [0085-0086]).  
Regarding claim 16. Lawson teaches a non-transitory computer-readable medium comprising computer-executable instructions that, when executed (The one or more processors can perform one or more of the functions described herein with reference to the systems and/or methods disclosed. Memory can be a computer-readable storage medium storing computer-executable instructions and/or information for performing the functions described herein with reference to the systems and/or methods, Lawson [0030], [0042], [0045], [0103], [0106] and Fig. 2), cause one or more processors of a cloud computing device to: 
receive, from another electronic device communicatively coupled to the cloud computing device (industrial controller generates or collects real-time data, Lawson [0048]), characterized and rearranged data generated by the other electronic device, wherein the characterized and rearranged data is generated (the original order is unavoidably modified when the aggregation component combines related data, Lawson [0055], [0060], [0070], [0074].  some portion of data are filtered or discarded, Lawson [0086]) by: 
applying metadata to one or more portions of data generated by a plurality of components of an industrial automation system (contextualize data within the industrial devices prior to pushing the data to the cloud. This can include tagging the data with contextual metadata, Lawson [0009].  Context component can append contextual metadata to the raw data, Lawson [0056].  cloud services that can include control applications delivered control instructions to industrial devices [0038-0039]); and 
rearranging an order of the one or more portions of the data (the original order is unavoidably modified when the aggregation component combines related data, Lawson [0055], [0060], [0070], [0074].  some portion of data are filtered or discarded, Lawson [0086]);
determine one or more contexts of the one or more portions of the data generated by the plurality of components of the industrial automation system (Lawson [0085-0086], [0072] and FIG. 15 illustrates an example methodology for contextualizing and refining data in preparation for delivery to a cloud-based application. …, automation data is collected from an industrial process. …, contextual metadata is added to the collected automation data. The contextual metadata can include, but is not limited to, a time/date stamp, a location associated with the data (e.g., a geographical location, a production area, etc.), machine statuses at the time the data was generated, personnel on duty at the time the data was generated, a hierarchical identifier indicating a source of the data within a hierarchical organizational hierarchy, or other such contextual information), wherein each of the one or more contexts comprise: 
the one or more portions of the data being associated with a particular component of the plurality of components (The context component can append contextual information or metadata to the raw data. The contextual information provides context for the data, which can be leveraged by subsequent transformation steps or used by the cloud-based application in connection with cloud-side analysis. Turning briefly to FIG. 11, an exemplary context component for transforming raw data into contextualized data is illustrated. Context component receives raw production data and enhances the raw data with one or more pieces of context data to yield contextualized data, Lawson [0071-0072]); 
the one or more portions of the data being associated with a particular hierarchical level of a plurality of hierarchical levels of the industrial automation system (Context component an also apply contextual information to the raw data that reflects the data's location within a hierarchical organizational model, Lawson [0072], [0085]); or 
a type of the data (User input can be, for example, defined criteria for transforming raw industrial data into refined data for migration to the cloud. As used in this disclosure, the term “raw” data is intended to refer to any industrial data that has not been transformed by transformation component. This can include, but is not limited to, data that has been collected, generated, and/or processed by an industrial device (e.g., a programmable logic controller, automation controller, human-machine interface, network infrastructure device, enterprise resource planning system, etc.), data stored on an industrial device or data historian, data generated by field devices (e.g., sensors, meters, etc.), or other such data, Lawson [0042-0044], Fig. 2, 7); 
send the at least a portion of the characterized and rearranged data to the one or more computing devices (the raw data are transformed into “refined data” and then pushed to the cloud, … Once the raw data has been modified by the transformation component, the cloud interface component can push the refined data to the cloud for storage or for processing by one or more cloud-based applications, Lawson [0050] and Fig. 3).
Lawson does not teach
determine, based on the metadata, one or more computing devices communicatively coupled to the cloud computing device to which to send at least a portion of the characterized and rearranged data.
However, Kalan teaches
determine, based on the metadata, one or more computing devices communicatively coupled to the cloud computing device to which to send at least a portion of the characterized and rearranged data (the big data may be analyzed or used as a reference to identify similar patterns of data between two or more industrial automation systems. By identifying similar patterns between two or more industrial automation systems, the cloud computing device, the servers, or the industrial control system may diagnose certain problems in a respective industrial automation system, predict when problems may arise in the respective automation system, determine how operations may be adjusted in the respective automation system, and the like, Kalan [0162-0163]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Lawson and Kalan before him/her, to modify Lawson with the teaching of Kalan’s systems and methods for operating industrial automation devices based on hierarchical level awareness.  One would have been motivated to do so for the benefit of providing Lawson the ability of the respective industrial automation component to contextualize data with respect to different scopes of the industrial automation system that may improve a user experience in operating and maintaining an entire industrial automation system or various parts of the industrial automation system (Kalan, Abstract, [0035]).
Regarding claim 17. Lawson as modified teaches, wherein: 
the other electronic device comprises an edge computing device (Lawson [0071-0072], [0085-0086]).  
Regarding claim 19. Lawson as modified teaches, wherein the instructions, when executed, cause the one or more processors of the cloud computing device to determine, based on the metadata, that a component has been added to the industrial automation system (Lawson [0071-0072]).
Regarding claim 20. Lawson as modified teaches, wherein the instructions, when executed, cause the one or more processors of the cloud computing device to determine at least a portion of the one or more contexts pertaining to the component added to the industrial automation system (Lawson [0085-0086], [0071-0072]).
Regarding claim 21. Lawson as modified teaches, wherein the type of the data is audio data, image data, or inventory data (display various images generated by industrial control system, Kalan [0048]).  
Regarding claim 22. Lawson as modified teaches, wherein the instructions, when executed, cause one or more processors of the cloud computing device to: 
receive, from the one or more computing devices communicatively coupled to the cloud computing device, second data generated by the one or more computing devices based on analyzing the at least a portion of the characterized and rearranged data (Lawson [0048], [0055], [0060], [0070], [0074]); 
apply second metadata to one or more portions of the second data, wherein the second metadata enables the other device to determine that the one or more portions of the second data relate to a software update, a security determination, a maintenance operation, or a diagnostic operation (Lawson [0009], 0038-0039], [0056]); and 
send the one or more portions of the second data with the second metadata to the other electronic device (Lawson [0050]). 
Regarding claim 23. Lawson as modified teaches, wherein the second metadata is indicative of: 
the one or more portions of the second data being associated with the particular component of the plurality of components (Kalan [0165]); or 
the one or more portions of the data being associated with the particular hierarchical level of a plurality of hierarchical levels of the industrial automation system (Lawson [0049], [0072]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168